        Case 1:11-cv-00071-PGG Document 354
                                        353 Filed 08/12/20
                                                  08/11/20 Page 1 of 1




                                        espiro@maglaw.com
                                           (212) 880-9460


                                        August 11, 2020


BY ECF

Honorable Paul G. Gardephe
United States District Judge
40 Foley Square                                                           August 12, 2020
New York, New York 10007

       Re:     United States ex rel. Bilotta v. Novartis Pharm. Corp., 11 Civ. 00071 (PGG)

Dear Judge Gardephe:

        We represent Shepherd, Finkelman, Miller & Shah, LLP (“SFMS”), counsel for Relator
Oswald Bilotta in the above action. On August 3, 2020, Petitioner Patrick A. Klingman filed a
Motion to Assert a Charging Lien and Determine Attorney’s Fees (ECF. No. 347). Mr.
Klingman, a former attorney at SFMS, is asserting a charging lien for a portion of the attorneys’
fees to which SFMS is entitled as counsel for Relator and seeks to have the Court determine the
amount of fees owed to Mr. Klingman, if any. By order dated August 6, 2020, the Court directed
that any response to Mr. Klingman’s motion be submitted by August 14, 2020 (ECF No. 350).

       SFMS and Mr. Klingman are currently discussing the possibility of resolving their
dispute through arbitration. Accordingly, to give the parties sufficient time to pursue these
discussions, we respectfully request a two-week extension, to August 28, 2020, to respond to Mr.
Klingman’s Motion. SFMS has not submitted any prior requests for such an extension, and Mr.
Klingman consents to this request.

                                                    Respectfully yours,

                                                    /s/ Edward M. Spiro

                                                    Edward M. Spiro

cc: Peter M. Nolin, Counsel for Petitioner
